DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitation(s) is/are: “a methanol supply device”, “a carbon dioxide supply device”, “a dehydrating agent supply device” in claim 1, the generic phrase is underlined.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/23/21.
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected with traverse in the reply filed on 7/23/21. Applicant is given TWO (2) MONTHS
Regarding rejoinder, it is noted that the claims are eligible for rejoinder however claims 11-20 fail to either comprise all the limitations of or depend upon claims 1-10; specifically there is no limitation in claims 11-20 of “a methanol supply device”, “a carbon dioxide supply device”, “a dehydrating agent supply device” – which must be required to be properly rejoined. If applicant amends these limitations into claim 11, applicant should also ensure clarity of dependent claims 12-20, specifically regarding interaction of these “devices” with claimed “nozzles”.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or fairly suggest a device or method for manufacturing dimethyl carbonate, comprising: a reaction section comprising: a first distillation column; a methanol supply device connected to the first distillation column; a carbon dioxide supply device connected to the first distillation column; a dehydrating agent supply device connected to the first distillation column; and a side reactor, wherein a feed nozzle of the side reactor is connected to a gas outlet of a top of the first distillation column, a discharge nozzle of the side reactor is connected to a recycle nozzle of the first distillation column, and a catalyst is disposed in the side reactor; and a separation section comprising: a second distillation column connected to a liquid outlet of a bottom of the first distillation column.
Landscheidt et al (US 5,543,548) is regarded as the closest relevant prior art, Landscheidt teaches a system and method for preparation of dimethyl carbonate including first distillation column 3 with side reactor 1 and second distillation column 6 of bottoms of first distillation column (see Figs 2-3, C9:L43-58, C11:L13-C12:L68) the reactor is fed with the feed stream and there is scrubber 2 with reactor to isolate and separate reactor byproducts before returning stream to distillation column 3.
Panchal et al (US 10,941,105) teaches a system for making dialkyll carbonates with a feed of CO2, methanol, and ethylene oxide (dehydrating agent) to reactor 16, the product provided to distillation column 100 (see Fig 1, C7:L40-C8:L19), however Panchal does not teach the distillation column overheads feeding the reactor as claimed.
Wang et al (US 9,765,014) teaches a system and method for making dimethyl carbonate, however Wang does not teach the arrangement of feeding dehydrating agent or the distillation column with side reactor as claimed.
Ii et al (US 9,656,942) teaches a system and method for making dimethyl carbonate, however Ii does not teach the arrangement of feeding dehydrating agent or the distillation column with side reactor as claimed.
Ryu et al (US 7,074,951 and US 7,279,592) teaches dialkyl carbonate production system and method with urea and methanol, however Ryu does not teach the arrangement of feeding dehydrating agent or the distillation column with side reactor as claimed.
Panchal (US 9,796,656) teaches an ammonia urea and methanol reactor and distillation system for producing dimethyl carbonate, however Panchal does not teach column bottoms separation section of second distillation column nor carbon dioxide or dehydrating agent feed.
Wagner et al (US 5,359,118) teaches a continuous dialkyl carbonate production system in a single reactive distillation column however Wagner does not teach the arrangement of feeding dehydrating agent or the distillation column with side reactor as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JONATHAN MILLER/Primary Examiner, Art Unit 1772